DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Claim Interpretation
The examiner interprets the term “inorganic matrix” as a material comprising interconnected inorganic molecules. However, this interpretation is speculative. Clarification is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3, 7, and 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The average pore diameter, amounts of the first photocatalytic active material and second .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al., Fabrication of robust, self-cleaning, broadband TiO-2-SiO2 double-layer antireflective coatings with closed-pore structure through a surface sol-gel process (hereinafter Tao) in view of Dadheech et al. (US 2017/0232430 A1; hereinafter Dadheech), in view of evidence by Huang et al. (US 2013/0309591 A1; hereinafter Huang), and Harikishore et al., Effect of Ag doping on Antibacterial and Photocatalytic Activity of Nanocrystalline TiO2 (hereinafter Harikishore).
Regarding claims 1 and 4, Tao teaches multi-functional, self-cleaning TiO2-SiO2 double-layer antireflective coatings (i.e., multifunctional self-cleaning surface layer) (Tao, title; abstract; ‘4. Conclusions’, lines 1-12) comprising, 
wherein TiO2 is incorporated into the nanopores of the SiO2 coatings, that is, TiO2 was applied to fill the nanopores between SiO2 nanoparticles, resulting in the interconnection of SiO2 nanoparticles, resulting in the interconnection of SiO2 nanoparticles (i.e., inorganic matrix; a silicon oxide matrix) (Tao, page 45, left column; Fig. 1), and wherein pure SiO2 sol was prepared, dip-coated on the substrates, and dried (Tao, page 44, ‘2.1. Materials’ – ‘ 2.2. Coating preparation and the incorporation of TiO2 through SSP’), which would leave behind a matrix as evidenced by Huang (Huang, [0037]);
wherein TiO2, such as TiO2 nanomaterials, show photocatalytic activity (Tao, ‘3.3. Photocatalytic performance of TiO2-SiO2 coatings’), wherein TiO2 infiltrated the nanopores between the SiO2 nanoparticles (Tao, page 45, left column; Fig. 1), and wherein the insertion of Ti4+ cations (i.e., particles) into the tetrahedral sites of the SiO2 network form Ti-O-Si bonds and that some Ti oxide is covalently linked with the SiO2 nanoparticles through the Ti-O-Si chemical bonding (Tao, page 46, left column, first paragraph; Fig. 1) (i.e., photocatalytic active particles distributed within and bonded to the inorganic matrix); 
wherein TiO2 is mainly incorporated into the nanopores of the SiO2 coating, wherein Ti-O-Si bonds are formed (Tao, page 45, left column; page 46, left column; Fig. 1) (i.e., plurality of nanopores defined within the SiO2 matrix in regions corresponding to bonds between the TiO2 and SiO2);
wherein the TiO2-SiO2 coating is highly hydrophilic (i.e., affinity for water) (Tao, page 48, left column, second paragraph), and wherein TiO2 possesses excellent photocatalytic activity, resulting in the decomposition of oily and organic contaminants by UV light illumination (i.e., decomposition of oil or organic residue in the presence of electromagnetic radiation) (Tao, ’4. Conclusions’; ‘3.3. Photocatalytic performance of TiO2-SiO2 coatings).

	 Regarding claim 1, Tao does not explicitly disclose wherein water is disposed within at least a portion of the plurality of nanopores, wherein in the presence of water, the plurality of photocatalytic active particles facilitates a decomposition reaction of any oil or organic residue on the multifunctional self-cleaning surface layer, as presently claimed.
With respect to the difference, Dadheech teaches a self-cleaning film system comprising a substrate and a photocatalytic material chemically bonded to the substrate (Dadheech, abstract; [0005]-[0006]; [0023]; Fig. 2), wherein the substrate may be formed from an anti-reflective coating including alternating layers of silicon dioxide and titanium dioxide (Dadheech, [0011]; [0022]), wherein the photocatalytic material may be characterized as a nanoparticle or as a particle (Dadheech, [0032]), wherein the photocatalytic material may be titanium dioxide (Dadheech, [0012]; [0031]; [0042]), wherein the film may be configured to cause fingerprints, oils, and organic contaminants deposited on the film to vanish, disappear, or vaporize so as to maintain a clean substrate (Dadheech, [0023]),
and wherein a photocatalytic reaction may breakdown the organic matter, e.g., squalene, in the presence of the photocatalyst, i.e., the photocatalytic material, electromagnetic radiation, e.g., ultraviolet light, and water, e.g., humidity from ambient conditions (Dadheech, [0042]).
As Dadheech expressly teaches, when electromagnetic radiation illuminates the photocatalytic material, which may create a hole and an electron, wherein generally, the hole may combine with water to produce a hydroxyl radical (.OH), and wherein the radicals may then react with hydrocarbon debris (Dadheech, [0042]-[0043]).
Dadheech is analogous art, as Dadheech is drawn to a self-cleaning film system (Dadheech, abstract; [0005]; Fig. 2).
In light of the motivation of exposing the photocatalytic material to water taught in Dadheech, it therefore would have been obvious to one of ordinary skill in the art to incorporate the water of Dadheech in the TiO2 filled nanopores of the TiO2-SiO2 coatings of Tao, in order to produce a hydroxyl radical to react with hydrocarbon debris, and thereby arrive at the claimed invention.

Regarding claims 8 and 9, Tao further teaches wherein when the rate of photocatalytic effect precedes the contamination rate, it is possible to keep the surface of TiO2-SiO2 coating free from organic contamination (i.e., the TiO2-SiO2 coating has an exposed surface) (Tao, ‘3.3. Photocatalytic performance of TiO2-SiO-2 coatings), wherein the spherical SiO2 nanoparticles could hardly be observed in Fig. 2b and c, which was covered by densely packed TiO2 (i.e., exposed surface comprises TiO2) (Tao, page 45, left col., first paragraph; Fig. 2).
Regarding claims 8 and 9, Tao does not explicitly disclose wherein the exposed surface further defines select regions comprising a low surface energy material adjacent to the plurality of photocatalytic active particles, and wherein the low surface energy material comprises a perfluorocarbon siloxane polymer, as presently claimed.
With respect to the difference, Dadheech further teaches wherein the self-cleaning coating composition and film include a perfluorocarbon siloxane polymer which may form a majority of the film (Dadheech, [0034]; Fig. 3-5), wherein a plurality of portions of the first layer are removed to define a plurality of cavities in the first layer and form a plurality of projections that protrude from the substrate (Dadheech, [0005]), and wherein nucleation of the photocatalytic material 34 and substrate-bonding and growth may be efficient in high-surface energy areas, i.e., the plurality of cavities 42 or areas without the perfluorocarbon siloxane polymer 36 present, to form the bonded portion 56, and inefficient in low-surface energy areas, i.e., the plurality of projections or non-bonded portions 58 or areas which include the perfluorocarbon siloxane polymer 36 projecting from the substrate 12, to form the non-bonded portions 58 (i.e., regions comprising a low surface energy material adjacent to the plurality of photocatalytic active particles; wherein the low surface energy material comprises a perfluorocarbon siloxane polymer) (Dadheech, [0038]; Fig. 3).
As Dadheech expressly teaches, organic material that is present on the perfluorocarbon siloxane polymer rather than in direct contact with the photocatalytic material may diffuse toward a comparatively high-energy location on the film, i.e., the photocatalytic material (Dadheech, [0045]). 
In light of the motivation of using low-surface energy areas such as perfluorocarbon siloxane polymer taught in Dadheech, it therefore would have been obvious to one of ordinary skill in the art to incorporate the perfluorocarbon siloxane polymer of Dadheech in the TiO2-SiO2 coating of Tao in view of Dadheech, in order to diffuse organic material towards the photocatalytic material, and thereby arrive at the claimed invention.

Regarding claim 11, Tao further teaches wherein when the rate of photocatalytic effect precedes the contamination rate, it is possible to keep the surface of TiO2-SiO2 coating free from organic contamination (i.e., the TiO2-SiO2 coating has an exposed surface) (Tao, ‘3.3. Photocatalytic performance of TiO2-SiO-2 coatings), wherein the spherical SiO2 nanoparticles could hardly be observed in Fig. 2b and c, which was covered by densely packed TiO2 (i.e., exposed surface comprises TiO2) (Tao, page 45, left col., first paragraph; Fig. 2). 
However, Tao does not explicitly disclose a plurality of silver (Ag) particles distributed within the inorganic matrix along the exposed surface, as presently claimed. 
With respect to the difference, Dadheech teaches wherein the photocatalytic material may be doped to form a functionalized photocatalytic material, e.g., functionalized titanium dioxide, wherein the functionalized photocatalytic material may be doped with a metal such as silver (Dadheech, [0031]).
As Dadheech expressly teaches, the hole may become trapped before recombination with the electron, and for such situations, the photocatalytic material may be functionalized (Dadheech, [0044]).
In light of the motivation of functionalizing the photocatalytic material taught in Dadheech, it therefore would have been obvious to one of ordinary skill in the art to incorporate the silver of Dadheech in the TiO2 of Tao in view of Dadheech, in order to account for situations in which the hole may become trapped before recombination with the electron, and thereby arrive at the claimed invention.
Alternatively, it would have been obvious to one of ordinary skill in the art to incorporate the doping with silver of Dadheech in the TiO2 of Tao in view of Dadheech, as it is known that Ag doping extends the absorbance spectrum of TiO2 to longer wavelengths and reduces the band gap, and significantly enhances the antibacterial property and photocatalytic activity of TiO2 as evidenced by Harikishore (Harikishore, page 562, first paragraph; page 563, first paragraph; page 564, third paragraph), and thereby arrive at the claimed invention.  

Regarding claim 12, Tao further teaches wherein the multifunctional antireflective (AR) coating has a refractive index tuned conveniently from 1.19 to 1.45 by controlled incorporation of TiO-2 (Tao, abstract; ‘4. Conclusions’). 
As set forth in MPEP 2144.05, in the case where the claimed refractive index range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Dadheech, as applied to claim 1 above, and further in view of Huang, in view of evidence by Baur, The Prediction of Bond Length Variations in Silicon-Oxygen Bonds (hereinafter Baur).
Regarding claims 2 and 3, Tao does not explicitly disclose wherein an average pore diameter of the plurality of nanopores is six to eight times a silicon-oxygen bond length in the inorganic matrix, and wherein an average pore diameter of the plurality of nanopores is greater than or equal to about 0.75 nm to less than or equal to about 1.5 nm, as presently claimed.
With respect to the difference, Huang teaches providing a sol-gel derived monolithic matrix that comprises pores, and at least partially of completely filling the network of pores with a conductive material to form a conductive network, wherein the monoliths are derived from silica sol-gels (Huang, [0011]; [0037]), wherein the conductive material may comprise titanium oxide (Huang, [0010]; [0079]) and wherein monoliths may have an average pore size (such as average pore diameter) in a range from about 0.3 nm to about 300 nm, or about 0.3 nm to about 10 nm, or 3 nm or smaller, such as about 3 nm, about 2 nm, about 1 nm, or about 0.5 nm (Huang, [0073]-[0075]), which encompasses the range of six to eight times a silicon-oxygen bond length of 1.55 to 1.72 Å as evidenced by Baur (Baur, abstract) (i.e., 1.55 to 1.72 Å is equivalent to 0.155 to 0.172 nm; 6 × 0.155 nm = 0.93 nm; 8 × 0.172 nm = 1.376 nm; thus, six to eight times a silicon-oxygen bond length is 0.93 nm to 1.376 nm).
As Huang expressly teaches, when a pore size decreases below about 3 nm, the corresponding surface area increases rapidly (Huang, [0075]-[0076]).
Huang is analogous art, as Huang is drawn to a SiO2- matrix (Huang, [0049]; [0036]-[0037]) (i.e., inorganic matrix comprising silicon and oxygen).
In light of the motivation of using a pore size below 3 nm taught in Huang, it therefore would have been obvious to one of ordinary skill in the art to incorporate the pore diameter of Huang in the TiO2-SiO2 coatings of Tao in view of Dadheech, in order to increase the surface area, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed average pore diameter range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Dadheech, as applied to claim 1 above, and further in view of Huang, in view of evidence by Azar et al., Effect of Nd3+, Pectin and Poly(ethylene glycol) on the Photocatalytic Activity of TiO2/SiO2 Film (hereinafter Azar).
Regarding claim 5, Tao further teaches TiO2-SiO2 coatings, wherein the TiO2 possesses excellent photocatalytic activity (Tao, ‘3.3. Photocatalytic performance of TiO2-SiO2 coatings’) (i.e., photocatalytic active particles comprise titanium oxide). 
However, Tao does not explicitly disclose a dopant comprising neodymium (Nd), as presently claimed.
With respect to the difference, Azar teaches TiO2/SiO2 photocatalyst films prepared by the sol-gel method, and wherein the films were prepared with Nd3+ as a dopant (Azar, Abstract; page 1620, last paragraph).
As Azar expressly teaches, sample 1 does not have any Nd3+ whereas Nd3+ as a doping element was added to sample 2, and uniformity in sample 2 is better than sample 1 (Azar, page 1622-1623, ‘Effect of Nd3+ and additives on the microstructure’; Table-1), and wherein the self-cleaning ability of films has increased with the addition Nd3+, wherein doping with Nd3+ has been shown to increase photocatalytic efficiency (page 1626, first paragraph; Fig. 6).
Azar is analogous art, as Azar is drawn to TiO2/SiO2 photocatalyst films (Azar, Abstract; page 1620, last paragraph), wherein the films have a self-cleaning ability (Azar, page 1626, first paragraph; abstract) (i.e., self-cleaning layer).
In light of the motivation of using Nd3+  taught in Azar, it therefore would have been obvious to one of ordinary skill in the art to incorporate the Nd3+ doping element of Azar in the TiO2-SiO2 coatings of Tao in view of Dadheech, in order to increase uniformity, self-cleaning ability, and photocatalytic efficiency, and thereby arrive at the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Dadheech, as applied to claim 1 above, and further in view of Sugihara (JP 11333304 A; hereinafter Sugihara) in view of He et al., Fluorine and boron co-doped diamond-like carbon films deposited by pulsed glow discharge plasma immersion ion processing (hereinafter He). 
	The Examiner has provided a machine translation of JP 11333304 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claims 6 and 7, Tao further teaches TiO2-SiO2 coatings, wherein the TiO2 possesses excellent photocatalytic activity (Tao, ‘3.3. Photocatalytic performance of TiO2-SiO2 coatings’) (i.e., photocatalytic active particles comprise titanium oxide; first photocatalytic active material).
However, Tao does not explicitly disclose (a) a second photocatalytic active material, wherein the second photocatalytic active material comprises a diamond-like carbon, (b) wherein the diamond-like carbon is a boron-doped fluorinated diamond-like carbon, and (c) wherein the plurality of photocatalytic particles includes greater than or equal to about 10 vol.% to less than or equal to about 50 vol.% of the first photocatalytic active material and greater than or equal to about 50 vol.% to less than or equal to about 90 vol.% of the second photocatalytic active material, as presently claimed.
With respect to the difference (a), Sugihara teaches a photocatalyst comprising titanium oxide that can decompose an organic substance and has ultraviolet light activity (Sugihara, abstract; claims 1, 7, 10, and 11; page 2, paragraph 6) and wherein the photocatalyst has at least one carbon-based precipitate selected from diamond-like carbon on at least a part of the surface of titanium oxide (Sugihara, claim 1; abstract; [0007]).
As Sugihara expressly teaches, the photocatalyst can also use visible light and can photodecompose and remove various substances including organic substances, bacteria, and microorganisms (Sugihara, page 2, paragraphs 5-6; claims 7, 10, and 11; abstract).
Sugihara is analogous art, as Sugihara is drawn to a photocatalyst comprising titanium oxide that can decompose an organic substance (Sugihara, abstract; claims 1, 10, and 11; page 2, paragraph 6).
In light of the motivation of using a photocatalyst having diamond-like carbon on at least a part of the surface of titanium oxide taught in Sugihara, it therefore would have been obvious to one of ordinary skill in the art to incorporate the diamond-like carbon of Sugihara in the TiO2-SiO2 coating of Tao in view of Dadheech, in order to have visible light activity in addition to ultraviolet light activity, and to decompose organic substances, bacteria, and microorganisms, and thereby arrive at the claimed invention.

With respect to the difference (b), He teaches diamond-like carbon (DLC) films on silicon substrates and wherein the DLC films were co-doped with fluorine and boron to prepare FB-DLC films (He, abstract; page 638, last paragraph; conclusion).
As He expressly teaches, compared to B-doped or F-doped DLC films, the F and B co-doped DLC had an improved combination of high hardness, increased contact angle, and reduced stress (He, abstract; conclusion).
He is analogous art, as He is drawn to F and B co-doped DLC films on silicon substrates (i.e., surface layer comprising boron-doped fluorinated diamond-like carbon) (He, abstract; page 638, last paragraph; conclusion).
In light of the motivation of using F and B co-doped DLC taught in He, it therefore would have been obvious to one of ordinary skill in the art to incorporate the F and B co-doping of He in diamond-like carbon of Tao in view of Dadheech and Sugihara, in order to have high hardness, increased contact angle, and reduced stress, and thereby arrive at the claimed invention.

With respect to the difference (c), it would have been obvious to one of ordinary skill in the art to use 50% vol of titanium oxide and 50% vol of F and B co-doped DLC as the photocatalyst active material of Tao in view of Dadheech, Sugihara, and He, in order to have simple experimental calculations, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Tao further teaches wherein the thickness of the composite coatings was estimated to be almost the same as the pure SiO2 (Tao, page 45, first paragraph), and wherein the thickness of the top and bottom TiO2-SiO2 coatings were each about 110 nm (Tao, ‘3.2. AR properties of TiO2-SiO2 coatings’) (i.e., the inorganic matrix has a thickness of about 220 nm, which is outside of the presently claimed range). 
Further, there is no motivation to modify the thickness of the TiO2-SiO2 coatings in Tao. 

Additionally, regarding claim 10, although Dadheech further teaches wherein a perfluorocarbon siloxane polymer is deposited onto a substrate (Dadheech, [0005]), wherein low-surface energy areas are areas which include the perfluorocarbon siloxane polymer (Dadheech, [0038]), wherein the perfluorocarbon siloxane polymer may be characterized as a monolayer having a thickness of one molecule (Dadheech, [0034]), and wherein the substrate may be formed from an anti-reflective coating including alternating layers of silicon dioxide and titanium dioxide (i.e., inorganic matrix) (Dadheech, [0011]; [0022]), Dadheech does not explicitly disclose the thickness of the substrate or the thickness of the low-surface energy areas. 
Further, there is no motivation to modify the thickness of the substrate or the low-energy areas in Dadheech. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kosuge et al., Titanium-Containing Porous Silica Prepared by a Modified Sol-Gel Method (hereinafter Kosuge) discloses a titanium-containing porous silica with a micropore diameter of 0.84-0.90 nm (Kosuge, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/20/22